Citation Nr: 0017394	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased original disability rating for 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling effective from March 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 1998 the RO, inter alia, granted 
entitlement to service connection for PTSD, assigned a 
temporary total rating based upon hospitalization effective 
from December 31, 1997, under the provisions of 38 C.F.R. 
§ 4.29, and assigned a 30 percent disability rating effective 
from March 1, 1998.  Subsequently, the veteran submitted a 
notice of disagreement with the assigned compensation level 
and requested entitlement to a 50 percent evaluation.

In a November 1998 rating decision the RO granted entitlement 
to an increased 50 percent disability rating for PTSD 
effective from March 1, 1998.  It was noted that the increase 
was based upon a difference of opinion and that the present 
decision represented a full resolution of the benefits sought 
on appeal.  Subsequently, the veteran submitted a notice of 
disagreement requesting entitlement to a rating in excess of 
50 percent and perfected an appeal as to that issue.

In March 1999 the RO denied entitlement to a total disability 
rating based upon individual unemployability.  The record 
does not indicate the veteran submitted a notice of 
disagreement; therefore, the Board finds the issue listed on 
the title page of this decision is the only matter presently 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's PTSD is 
presently manifested by occupational and social impairment 
with reduced reliability and productivity due to impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships and a 
Global Assessment of Functioning (GAF) score of 50.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for complaint or 
treatment of any psychiatric disorders.  The veteran's 
February 1972 separation examination included a normal 
clinical psychiatric evaluation.

VA medical records include a December 1996 medical 
certificate which indicates that the veteran reported PTSD 
with anxiety and that he stated he had experienced more 
severe symptoms, including suicidal ideation, prior to his 
treatment for alcohol abuse 5 years earlier.  He reported he 
had experienced an episode of depression 2 months earlier and 
that he had difficulty holding jobs and maintaining 
relationships with women.  He stated he associated with other 
Vietnam veterans, avoided crowds, and was reluctant to keep 
hospital appointments.  He reported inactivity and isolation 
and stated he felt comfortable with his firearms available.  
He denied suicidal or homicidal ideation.  He reported 
variable sleep and stated he was easily awakened.  He stated 
he had limited interests and variable concentration.  He 
reported self-esteem problems with helplessness and 
hopelessness.  He reported chronic paranoia, especially at 
night with vigilance, and stated he smoked marijuana daily to 
help sleep and calm himself.  He denied hallucinations but 
reported he sometimes dreamt of dead friends.

The examiner noted the veteran was alert, attentive, and 
cooperative.  He demonstrated adequate hygiene and grooming.  
His mood was neutral with eye contact intact.  His speech was 
clear but somewhat rambling with some evidence of paranoia.  
Judgment and insight were limited.  The diagnosis was rule 
out PTSD.

During a January 1997 VA PTSD evaluation the veteran reported 
he had experienced problems with relationships since 
returning from Vietnam.  He stated he had never married and 
found it hard to trust others.  He reported he thought of 
Vietnam every day and was always anxious and hypervigilant.  
He stated he continued to look for trip vines and booby 
traps, could not tolerate crowds, sat with his back to the 
wall, and closed all the curtains upon entering a room.  He 
reported he continued to have problems with anger, that he 
avoided his feelings, that he had guilt about things he did 
and saw in Vietnam, and wondered how he survived.  He stated 
he used marijuana as a sleep aide and reported he was not 
working.  The examiner's assessment was chronic PTSD, with 
considerable social and industrial impairment, and marijuana 
usage.

At his initial VA psychiatric evaluation in February 1997 the 
veteran reported a history of nightmares but stated he had 
not been remembering many of them.  He stated he woke up edgy 
and thought of his buddies.  He stated he had avoided 
hospitals and VA and spent time only with Vietnam veterans 
and family.  He reported he experienced tantrums and was 
argumentative for no reason.  He stated he was hypervigilant 
and avoided open areas.  He reported he was able to sleep 
though the night.  He stated he was moody at times and that 
more days than not he was edgy and depressed.  He reported 
his depression had been worse when he used ethanol and that 
he had experienced suicidal ideation while using ethanol.  He 
reported he had never had a job for more than a year, that he 
liked to work alone, and that he could not be supervised.

The examiner noted the veteran was neatly and casually 
dressed and alert and oriented times 3.  The examiner also 
noted the veteran had a right eye tic, and that he was 
talkative, his mood was anxious, and his affect was in the 
mood range.  He was described as a disjointed rambling 
historian.  The examiner stated there was no evidence of 
suicidal or homicidal ideation, hallucinations, or delusions.  
The diagnoses included probable PTSD, rule out dysthymia, and 
tetrahydrocannabinol and ethanol dependence.

A February 1997 VA psychosocial assessment noted the veteran 
reported he had been unemployed for 5 years but that he was a 
self-employed mechanic and worked as a day laborer.  

VA psychiatric clinic notes dated in July 1997 show the 
veteran reported he had been sleeping well, approximately 7 
hours per night.  He stated his memory had improved since he 
stopped using ethanol but that he still noticed some 
forgetfulness.  The examiner noted the veteran was a 
disjointed historian, which was initially thought to be 
secondary to tetrahydrocannabinol use, and that he was alert 
and oriented times 3, that he was euthymic, and that he 
exhibited a broad range affect.  His thoughts were organized.  
There was no evidence of suicidal ideation, homicidal 
ideation, hallucinations, or delusions.  The diagnoses 
included PTSD and tetrahydrocannabinol in partial remission.

VA hospital records include a December 1997 medical 
assessment summary and interim care plan which noted the 
veteran complained that since returning from Vietnam he had 
experienced sleep disturbances with nightmares, anxiety, 
depression, intermittent suicidal ideation, irritability and 
anger outburst, recurrent intrusive memories of Vietnam, and 
was worsening emotionally with war reminders.  The examiner 
noted the veteran was free of psychosis and denied suicidal 
or homicidal ideation.  The diagnoses included an Axis I 
diagnosis of PTSD and an Axis IV diagnosis of moderate to 
severe stressors due to Vietnam War and unemployment.  A GAF 
score of 55 was provided.

A January 1998 initial psychology assessment noted the 
veteran lived with his mother and maintained a close 
relationship with her.  The veteran stated that since his 
separation from active service he had approximately 6 jobs in 
postal service and automotive repair but that he had not 
worked in 10 years.  The examiner noted the veteran was 
casually dressed and was alert and oriented to person, place, 
time, and situation.  It was noted he maintained a closed 
posture with little eye contact and the interview was 
difficult because of his vagueness, circumstantiality, and 
occasional "tangentiality."  His report suggested problems 
with anxiety and depression, mistrust of others, 
hypervigilance, isolation, anger, and moral guilt.  His mood 
was depressed and his affect was anxious and sad.  He 
admitted a history of one incomplete suicidal gesture but 
denied present suicidal or homicidal ideation and any history 
of genuine hallucinatory experiences.  

There was no frank evidence of delusional thinking but the 
examiner noted the veteran's suspiciousness and mistrust of 
others was likely at times to approach delusional 
proportions.  On gross assessment all spheres of memory 
appeared to be intact.  Intellectual functioning was 
difficult to assess because of the veteran's rambling 
responses but intellectual efficiency appeared to be reduced.  
The diagnoses included chronic PTSD and ethanol dependence in 
remission.  A GAF score of 55 was assigned.

A February 1998 VA hospital discharge summary noted the 
veteran had been admitted to the PTSD unit in December 1997 
and that he had complained that since Vietnam he had been 
chronically depressed with intermittent suicidal ideation, 
was irritable, easily angered with outburst of anger, was 
very anxious, had multiple sleep disturbances with recurrent 
nightmares, problems with concentration, got very emotional 
with war reminders, and had recurrent intrusive memories of 
Vietnam.  

The examiner noted the veteran was pleasant and cooperative, 
maintained a very passive attitude, maintained good eye 
contact, and behaved properly.  His voice had a normal tone 
and his speech was relevant and coherent.  His affect was 
neutral and appropriate to thought content.  His mood was 
euthymic and he complained of problems with anger and 
depression.  He denied suicidal or homicidal ideation.  There 
was no evidence of hallucinations, delusions, or looseness of 
associations.  His thinking was clear, logical, and goal 
directed.  He complained of intrusive memories and sleep 
disturbances.  He was well-oriented to person, place, and 
time.

The examiner noted the veteran was discharged because the 
program did not seem to be benefiting him and that he might 
benefit from individual therapy.  It was noted that a review 
of the veteran's February 13, 1998, weekly progress survey 
score revealed that his self-score in anxiety, mistrust, 
anger, and depression remained unchanged since admission and 
was rated in the extreme range.  His scores in guilt were 
increased and there was a reduction in isolation, sleep 
disturbance, and intrusive thoughts.  

During VA PTSD examination in July 1998 the veteran reported 
that in Vietnam he shot a child by mistake which had been a 
very traumatic memory for him.  He stated that smelling 
diesel fuel or hearing birds triggered memories.  He reported 
he had not used alcohol since the early 1990's and that he 
began seeking help after he almost shot himself.  He stated 
that he used medication for sleep and stated he felt 
increasingly nervous without adequate sleep.  He reported he 
slept for approximately 6 hours per night but that it was 
restless sleep and that he occasionally recalled nightmares 
related to combat.  He stated that during the day he was 
easily irritable and got upset over small things.  He stated 
he exercised and engaged in hobby activities but mainly 
stayed to himself around the house.  He reported he had a few 
Vietnam friends with whom he socialized.  He stated he had 
been essentially homeless during a 4 year period of residence 
in San Francisco.  He reported that while in San Francisco he 
had been employed at the post office for a little over a year 
but that he had difficulty with authority and getting along 
with others.  He stated he had engaged in some small mechanic 
work since then but had not had steady employment.

The examiner noted that the veteran was neatly groomed and 
casually dressed.  He was cooperative but appeared tense.  He 
had increased psychomotor activity.  His speech was normal.  
His mood was mildly anxious with a decreased range and affect 
was of normal intensity.  He was oriented times 3 and could 
recall 2 of 3 objects in 5 minutes.  He was able to recall 
the Presidents in order to Nixon but omitted Bush and Ford 
and could spell "world" backward and forward but slowly.  
The examiner stated his current intellectual functioning 
appeared average and his thoughts were logical, coherent, and 
goal directed.  There was no evidence of hallucinations or 
delusions.  Judgment and insight were fair.  His abstracting 
ability was poor.  There was no evidence of present suicidal 
or homicidal ideation.  The diagnoses included PTSD and 
alcohol dependence and marijuana abuse, in remission.  A GAF 
score of approximate 50 was provided.

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Ratings Schedule provides a 50 percent rating for PTSD 
with evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  The nomenclature 
employed in the Ratings Schedule is based upon the DSM-IV, 
including the GAF scale.  See 38 C.F.R. § 4.130.  

GAF scores ranging between from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers); scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

VA regulations provide that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission, and that the rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (1999).  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

In this case, the Board notes that the veteran's original 
claim was received on December 31, 1997, and that a temporary 
total rating was assigned effective from that date to March 
1, 1998.  Therefore, the issue for appellate review is 
limited to matters related to higher or staged ratings after 
March 1, 1998.  See 38 C.F.R. § 3.400(b)(2) (1999); 
Fenderson, 12 Vet. App. 119.

The medical evidence demonstrates that the veteran's PTSD is 
presently manifested by occupational and social impairment 
with reduced reliability and productivity due to impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board notes that the July 1998 VA examiner provided a GAF 
score of "[a]pproximately 50" but did not comment upon any 
present evidence of suicidal ideation, severe obsessional 
rituals, frequent shoplifting, lack of friends, inability to 
keep a job, or other justification for a score of 50 or less.  
Psychiatric examinations in December 1997 and January 1998 
included GAF scores of 55 which reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

Based upon all the evidence of record, the Board finds 
entitlement to a higher or staged rating for PTSD is not 
warranted.  The Board notes that the July 1998 approximate 
GAF score when viewed in conjunction with the other evidence 
provided in that report is not probative of a disability more 
severe than that reflected by the present 50 percent rating.  

Although the veteran has reported symptoms which may be 
construed as within the criteria for a higher rating for 
mental disorders, the medical examiners have provided no 
additional comment as to the veracity or any objective 
manifestation of those reported symptoms.  Similarly, the 
weekly progress scores recorded during the veteran's period 
of hospitalization were provided without additional medical 
comment.  The Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The Board notes that in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although a January 1997 PTSD evaluation found evidence of 
considerable industrial impairment, there is no evidence of 
marked interference with employment.  In fact, in February 
1997 the veteran described himself as a self-employed 
mechanic and reported that he worked as a day laborer.  It is 
also significant to note that the schedular criteria for 
psychiatric disorders are based, in large part, upon 
industrial impairment.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Based upon the evidence of record, the Board finds no 
provision upon which to assign a higher or staged schedular 
disability rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD.


ORDER

Entitlement to an increased rating for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

